Title: General Orders, 3 August 1780
From: Washington, George
To: 


					
						Head Quarters Peekskill Thursday Augt 3d 80
						
							Parole Hopkinton 
							 Countersigns Hull HereWatchword Hark!
						
					
					The Army having moved to the present ground in Consequence of the Enemy’s dispositions to make a combined attack upon our Allies at Rhode Island, for the purposes of taking such advantages as their absence from New York might afford or obliging them to relinquish their intended Expedition; and the latter having apparently taken place probably in consequence of the movement on our part, the Army will recross the river tomorrow to prosecute the original plan of the Campaign—The Troops will move by the right and the order of embarkation will be as follows the Baggage of each Division crossing with it[:] Corps of Light Infantry[;] Right Wing[:] Pennsylvania division[,] Stirling’s [division,] Connecticutt [division;] Park of Artillery with entrenching tools &ca[;] Left Wing[:] Howe’s Division[,] McDougall’s [Division,] Steuben’s [Division;] Baggage of Committee of Congress[;] Commander in Chief and General Staff[;] Flying Hospital[;] Quarter Master General’s Stores[;] Commissary General’s Stores.
					The First Division or Corps of Light Infantry will move so as to be at the Ferry at 4 o Clock in the morning—The other Divisions successively will have two hours previous notice from the Quarter Master General when to be at the place of Embarkation; and will be punctual in their Movements to prevent delay.
					The Adjutant General will draw as many men from the Line as the Quarter master General may demand for assisting in crossing over the Army with Expedition.
					The Motives for divesting the Army of its baggage and part of the Tents having ceased they are as soon as possible to return to the Troops.
					Lieutenant Colonel Gouvion will take the Command of the Corps of Sappers and Miners.
					The Inspectors and Sub Inspectors are requested to attend at the Orderly Office at five o clock this Afternoon.
					Each Division as soon as they arrive at VerPlanks point will turn out two hundred good oarsmen to transport the Baggage of the Division across the Ferry where they are to remain ’till relieved by as many from the next division in the order of march; Also two Field Officers, one to command at each Ferry way—These Field Officers to remain ’till reliev’d by two from the next Division They will receive particular orders from Major General Greene.
					A Detachment from the Line will be turned out to assist in transporting the Waggons and Baggage of the General Staff &ca.
					
					
						After Orders
						Major General Arnold will take command of the Garrison at Westpoint and Major General Lord Stirling succeeds to the Command of the left Wing—During Major General St Clair’s Command of the Light Infantry Brigadier General Wayne of course will command the Pennsylvania Division.
						Major Pettingal of the 9th Massachusett’s regiment is appointed Brigade Inspector to the 4th Massachusett’s brigade from the 25th of July last.
						Captain Ashley of the 1st Massachusetts regiment (entitled to a Majority) is Appointed Brigade Inspector pro tem: to the 2d Massachusett’s brigade.
					
				